On Motion for Rehearing.
A vigorous, though commendably courteous, motion has been filed in which the opinion of the court is assailed because appellants had not filed timely objections to the charge of the court and procured action thereon.
The objections to the consideration of the assignment were not mentioned in appellee's brief, and, if such objections were valid, appellee waived them by his brief ignoring such objections and treating them as properly before this court. It was an afterthought altogether. The assignment was considered and properly disposed of, as presented by the briefs of both parties.
This court dislikes to reverse a judgment in a case where the facts are so strongly against the appellant, and the writer of this opinion will state, in the manner of the parent who punishes his refractory son, "It hurts me worse than it does you." The rules of law, however, must be upheld.
The motion for rehearing is overruled.